DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/244,964, application filed on 04/30/2021, and Preliminary Amendment filed on 08/31/2021.  
3.	In Applicant’s Preliminary Amendment, claims 1-24 are cancelled, and claim 25-44 are presented as new.  Claims 25-44 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 05/11/2021 and 03/21/2022, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 25-44 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wright (US Patent No. 8,310,201).

7.          With respect to claim 25, Wright teaches:
an antenna for receiving a wireless power signal and inducing an alternating current (AC) signal from the wireless power signal (receiving signals via antenna 20, Col 8, line 15-26, Fig 1, @ 20; also see antenna, Fig 1; see RF circuitry to charge the battery wirelessly, Col 2, lines 20-35; see converting current signal into voltage to power/charge battery, Col 10, lines 55-65); and 
a circuit coupled to the antenna for converting the AC signal to a direct current (DC) signal for transmission to an energy storage device (converting current signal into voltage to power/charge battery, Col 10, lines 55-65; see controller 305B, between wireless charging circuitry 218 and battery, for charging the battery using RF signal, Fig 14).

8.          With respect to claim 26, Wright teaches:
means coupled to the circuit for transmitting the DC signal to the energy storage device (converting current signal into voltage to power/charge battery, Col 10, lines 55-65; see controller 305B, between wireless charging circuitry 218 and battery, for charging the battery using RF signal, Fig 14).

9.          With respect to claim 27, Wright teaches:
wherein the antenna comprises a plurality of antennas (also see antenna, Fig 1; see RF circuitry to charge the battery wirelessly, Col 2, lines 20-35).

10.          With respect to claim 28, Wright teaches:
wherein the antenna comprises a three-dimensional antenna constructed of at least one of: a thin film, a copper tape, and a printed, metal (see materials, thin-film materials, metals, for device design, Col 5, line 1-35).

11.          With respect to claim 29, Wright teaches:
the energy storage device coupled to the circuit (wireless charging circuitry 218 and battery, for charging the battery using RF signal, Fig 14).

12.          With respect to claim 30, Wright teaches:
wherein the energy storage device is further coupled to the antenna to provide a ground plane for the antenna (between wireless charging circuitry 218 and battery, for charging the battery using RF signal from antenna, Fig 14).

13.          With respect to claim 31, Wright teaches:
a housing for containing the circuit (see housing, Figs 2 and 3).

14.          With respect to claim 32, Wright teaches:
 	one or more reflector or director planes situated on at least one of: an inner surface, and an outer surface, of the housing (see reflector plane, Fig 6).

15.          With respect to claim 33, Wright teaches:
wherein at least one of the one or more reflector or director planes is constructed using: a thin film copper tape, or a printed metal (see materials, thin-film materials, metals, for device design, Col 5, line 1-35; see reflector plane, Fig 6).

16.          With respect to claim 34, Wright teaches:
the energy storage device contained within the housing and coupled to the circuit (see Fig 5 and 6, showing inside of housing, battery connected to charging circuit and RF antenna).

17.          With respect to claim 35, Wright teaches:
wherein the housing comprises a housing assembly having two detachable portions (see two detachable portions of housing, Fig 3).

18.          With respect to claim 36, Wright teaches:
wherein the housing is formed of a material that is at least partially transparent to the wireless power signal (see housing accepting RF signal to internal antenna, Fig 5-6).

19.          With respect to claim 37, Wright teaches:
wherein the antenna is situated around at least one of: an inner perimeter, and an outer perimeter, of the housing (see antenna inside inner perimeter of housing, Figs 5-6).

20.          With respect to claim 38, Wright teaches:
wherein the antenna is contained within the housing (antenna inside inner perimeter of housing, Figs 5-6).

21.          With respect to claim 39, Wright teaches:
a dielectric configured to isolate the energy storage device from the antenna (see Fig 5-6, insulation).

22.          With respect to claim 40, Wright teaches:
 	wherein the dielectric is constructed of a flexible material (see materials, thin-film materials, metals, for device design, Col 5, line 1-35). 

23.          With respect to claim 41, Wright teaches:
wherein the circuit at least partially comprises a flexible printed circuit board (see small circuit board, Col 4, lines 15-25).

24.          With respect to claim 42, Wright teaches:
providing an antenna for receiving a wireless power signal and inducing an alternating current (AC) signal from the wireless power signal (receiving signals via antenna 20, Col 8, line 15-26, Fig 1, @ 20; also see antenna, Fig 1; see RF circuitry to charge the battery wirelessly, Col 2, lines 20-35; see converting current signal into voltage to power/charge battery, Col 10, lines 55-65); and 
coupling a circuit to the antenna for converting the AC signal to a direct current (DC) signal for transmission to an energy storage device (converting current signal into voltage to power/charge battery, Col 10, lines 55-65; see controller 305B, between wireless charging circuitry 218 and battery, for charging the battery using RF signal, Fig 14).

25.          With respect to claim 43, Wright teaches:
coupling the energy storage device to the circuit (see Fig 5 and 6, showing inside of housing, battery connected to charging circuit and RF antenna).

26.          With respect to claim 44, Wright teaches:
receiving, by an antenna, a wireless power signal (receiving signals via antenna 20, Col 8, line 15-26, Fig 1, @ 20; also see antenna, Fig 1; see RF circuitry to charge the battery wirelessly, Col 2, lines 20-35; see converting current signal into voltage to power/charge battery, Col 10, lines 55-65); 
inducing, by the antenna, an alternating current from the wireless power signal (receiving signals via antenna 20, Col 8, line 15-26, Fig 1, @ 20; also see antenna, Fig 1; see RF circuitry to charge the battery wirelessly, Col 2, lines 20-35; see converting current signal into voltage to power/charge battery, Col 10, lines 55-65); and 
converting, by a circuit coupled to the antenna, the AC signal to a direct current (DC) signal for transmission to an energy storage device coupled to the circuit (converting current signal into voltage to power/charge battery, Col 10, lines 55-65; see controller 305B, between wireless charging circuitry 218 and battery, for charging the battery using RF signal, Fig 14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851